Exhibit 10.17

 

FOURTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, Casual Male Retail Group, Inc., (formerly Designs, Inc., “CMRG”) and
David A. Levin (“Executive”) entered into a certain Employment Agreement dated
as of March 31, 2000, as amended by Letter Agreement dated April 10, 2001,
Second Amendment to Employment Agreement dated January 30, 2003 and by Third
Amendment to Employment Agreement dated July 9, 2003 (hereinafter referred to as
the “Agreement”); and

 

WHEREAS, Company and Executive wish to amend, modify and/or restate certain
terms, provisions, conditions, and covenants of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and of the promises,
covenants, conditions and agreements contained herein, and for One Dollar
($1.00) and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the Company and Executive
hereby agree to amend the Agreement as follows:

 

1. Section 3 of the Agreement is hereby deleted in its entirety and the
following is hereby substituted in lieu thereof:

 

“3.    COMPENSATION

 

As Compensation for the employment services to be rendered by the Executive
hereunder; the Company agrees to pay to Executive, and Executive agrees to
accept, payable in equal installments in accordance with Company practice an
annual base salary of $575,000, effective as of May 1, 2004.”

 

2. Except as herein specifically modified and amended, all of the terms,
provisions, conditions, and covenants of the Agreement shall continue in full
force and effect and shall be deemed unchanged except to the extent modified and
amended herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Employment Agreement as a sealed instrument, in any number of counterpart
copies, each of which shall be deemed an original for all purposes, as of the
day and year first written below.

 

CASUAL MALE RETAIL GROUP, INC. (Company)

 

 

By:   /s/    DENNIS R. HERNREICH                     June 29, 2004    

Dennis R. Hernreich

Executive Vice President,

Chief Operating Officer,

Chief Financial Officer, Treasurer

and Secretary

      Date    

 

Executive

 

 

/s/    DAVID A. LEVIN                          

      June 29, 2004     David A. Levin       Date